Citation Nr: 1628426	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  08-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative instability of the right knee prior to October 20, 2010.

2.  Entitlement to a rating in excess of 10 percent for a limitation of flexion of the right knee prior to October 20, 2010. 

3.  Entitlement to a rating in excess of 30 percent for a total right knee replacement since December 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in November 2011, at which time it was remanded for additional evidentiary and procedural development.  This case was again before the Board in January 2014, at which time the Board denied the increased rating claims on appeal.  The Veteran appealed these denials to the U.S. Court of Appeals for Veteran's Claims (Court).  In an April 2015 Memorandum Decision, the Court vacated and remanded the Board's January 2014 decision in order to obtain a new medical opinion regarding her right knee disabilities.

In January 2016, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2016 remand, the Board requested a VA examination in order to determine the current level of disability of her right knee symptoms.  The examiner was also requested to provide an estimate of the range of motion and any functional loss due to pain for her right knee disabilities for the period September 21, 2006 to October 20, 2010, and since December 1, 2011.  In March 2016, the Veteran was afforded a VA examination for her right knee.  The examiner stated that there was pain noted on examination that causes functional loss and the Veteran had less movement due to pain and adhesions; however, the examiner failed to describe the extent of the functional loss and loss of motion.  Also, the examiner stated that he was unable to estimate the Veteran's disability between 2006 and her October 2010 surgery without the use of mere speculation, but did not provide an explanation for this conclusion.  Therefore, the examination report is inadequate and such findings are necessary for a determination on the merits of the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed right knee disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule an examination with an appropriate examiner to determine the current level of disability of the Veteran's right knee disabilities.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Specifically, the examiner must provide the range of flexion and extension of the right and left knees in degrees and indicate whether there is objective evidence of pain on motion.  The examiner must also indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.  The examiner is to indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee.  

Furthermore, the examiner must estimate, to the extent possible, the range of motion and any functional loss due to pain for her right knee disabilities for the period September 21, 2006 to October 20, 2010, and since December 1, 2011.  The examiner should provide explanations for the opinions rendered, with consideration of all pertinent medical and lay evidence of record.

The examiner must also indicate the impact the Veteran's right knee disabilities has on her ability to secure or follow a substantially gainful occupation.

A complete rationale must be provided for all opinions offered.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




